Name: Council Directive 85/348/EEC of 8 July 1985 amending Directive 69/169/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel
 Type: Directive
 Subject Matter: taxation;  organisation of transport
 Date Published: 1985-07-16

 Avis juridique important|31985L0348Council Directive 85/348/EEC of 8 July 1985 amending Directive 69/169/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel Official Journal L 183 , 16/07/1985 P. 0024 - 0026 Finnish special edition: Chapter 9 Volume 1 P. 0126 Spanish special edition: Chapter 09 Volume 2 P. 0004 Swedish special edition: Chapter 9 Volume 1 P. 0126 Portuguese special edition Chapter 09 Volume 2 P. 0004 *****COUNCIL DIRECTIVE of 8 July 1985 amending Directive 69/169/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating to exemption from turnover tax and excise duty on imports in international travel (85/348/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 99 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is important to facilitate travel and tourism within the Community and, to this end, to relax the controls on persons at frontiers in order that citizens can appreciate more precisely the positive effects of the existence of the Community; Whereas, with this in mind, there should be an increase in the exemption from turnover tax and excise duty, the level of which, as laid down by Directive 69/169/EEC (4), was last amended by Directive 84/231/EEC (5); whereas the exemption which may be applied to persons under the age of 15 should also be increased; Whereas the quantitative limits laid down by Articles 4 (1) (d) and (e) of Directive 69/169/EEC in respect of coffee and tea are liable to give rise to additional formalities at frontiers; whereas any taxes levied can yield little tax revenue; whereas arrangements should therefore be made for raising these quantitative limits in travel between Member States; Whereas the marketing of wines produced in the Community should be promoted; whereas an increase in the quantities of wines which can be imported duty-free is likely to contribute to this objective; Whereas tafia, sakÃ © and other similar beverages can be treated as beverages with an alcoholic strength not exceeding 22 % vol for which there is currently a tax-free limit; whereas the list of beverages covered by this limit should therefore be extended; Whereas it should be specifically mentioned that the limit on the quantity of alcoholic beverages which can be exempted applies a fortiori to pure alcohol; Whereas every two years the amounts of the exemptions and the derogations authorized should be adjusted in order to maintain the genuine values thereof; Whereas, should the adjustment of the Community exemption give rise to a decrease in the exemption in the national currency of a Member State, the Member State in question should be allowed to preserve the amount, in national currency, which existed prior to such adjustment; Whereas the taxation system at present in force in Denmark, Greece and in Ireland does not yet authorize application, in its entirety, of the tax exemption granted to travellers coming from other Member States, bearing in mind the economic consequences which this might cause; Whereas, therefore, these States must be authorized to derogate from Directive 69/169/EEC with regard to the unit value of goods imported tax-free; whereas, in addition, the Kingdom of Denmark should be authorized to apply a reduced quantitative limit for still wines; Whereas Directive 84/231/EEC authorized the Kingdom of Denmark to derogate from Directive 69/169/EEC with regard to the import of certain products by travellers having their residence in Denmark, after having stayed in another country for less than 48 hours; Whereas the taxation system at present applied in Denmark does not permit of any limitations on the application of this rule on 31 December 1985 without the risk of economic consequences; whereas, therefore, the application thereof should be extended until 31 December 1987, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 69/169/EEC is hereby amended as follows: 1. In Article 2: (a) in paragraph 1, 'as from 1 July 1984, 280 ECU' is replaced by '350 ECU'; (b) in paragraph 2, 'up to 60 ECU' is replaced by 'up to 90 ECU'; (c) the following paragraph is added: '6. Every two years, and for the first time on 31 October 1987 at the latest, the Council, acting in accordance with the procedures provided for by the Treaty on this point, shall adjust the amounts of the exemptions referred to in paragraphs 1 and 2 in order to maintain the genuine value.' 2. In Article 4 (1) the table is replaced by the following: 1.2.3 // // // // // I // II // // Travel between third countries and the Community // Travel between Member States // // // // (a) Tobacco products: // // // cigarettes or // 200 // 300 // cigarillos (cigars of a maximum weight of 3 grammes each) // 100 // 150 // or // // // cigars or // 50 // 75 // smoking tobacco // 250 g // 400 g // (b) Alcohol and alcoholic beverages: // // // - distilled beverages and spirits of an alcoholic strength exceeding 22 % vol; undenatured ethyl alcohol of 80 % vol and over // a total of 1 litre // a total of 1,5 litres // or distilled beverages and spirits, and aperitifs with a wine or alcohol base, tafia, sakÃ © or similar beverages of an alcoholic strength not exceeding 22 % vol; sparkling wines, fortified wines and // a total of 2 litres // a total of 3 litres // - still wines // a total of 2 litres // a total of 5 litres // (c) Perfumes // 50 g // 75 g // and // // // toilet waters // 1 / 4 litre // 3 / 8 litre // (d) Coffee // 500 g // 1 000 g // or // // // coffee extracts and essences // 200 g // 400 g // (e) Tea // 100 g // 200 g // or // // // tea extracts and essences // 40 g // 80 g // // // 3. In Article 6 (4), (b) is supplemented by the following: 'proving that the turnover tax has been or will be applied. 4. At the end of Article 7 (4), the following is added: 'or to a lowering of this exemption.' 5. The following subparagraph is added to Article 7a: 'It shall be open to Member States not to levy turnover tax or excise duty on the import of goods by a traveller when the amount of the tax which should be levied is equal to, or less than, 5 ECU.' 6. The following Articles are added: 'Article 7b 1. By way of derogation from Article 2 (1): (a) the Kingdom of Denmark and the Hellenic Republic shall be authorized to exclude, from the exemption, goods the unit value of which exceeds 280 ECU; (b) Ireland shall be authorized to exclude, from the exemption, goods the unit value of which exceeds 77 ECU. 2. By way of derogation from Article 2 (2), Ireland shall be authorized to exclude, from the exemption, goods the unit value of which exceeds 77 ECU. 3. Throughout the period during which the derogations referred to in paragraph 1 are applied, the other Member States shall take the measures necessary to enable remission of tax, according to the procedures referred to in Article 6, to take place for goods imported into Denmark, into Greece and into Ireland which are excluded from the exemption in these countries. 4. Every two years, and for the first time on 31 October 1987 at the latest, the Council, acting in accordance with the procedures provided for by the Treaty on this point, shall adjust the amounts of the exemptions referred to in paragraphs 1 and 2 in order to maintain the genuine value. Article 7c 1. By way of derogation from Article 4 (1), the Kingdom of Denmark shall be authorized: (a) to apply to still wines, in trade between Member States, a limit of four litres; (b) in respect of exemption on importation of the goods referred to below, to apply the following quantitative limits, where such goods are imported by travellers resident in Denmark, after a stay in another country: - until 31 December 1987, following a stay of less than 48 hours, - from 1 January 1988 to 31 December 1989, following a stay of less than 24 hours: 1.2.3.4.5 // // // // // // // from 1 January 1985 to 31 December 1986 // from 1 January 1987 to 31 December 1987 // from 1 January 1988 to 31 December 1988 // from 1 January 1989 to 31 December 1989 // // // // // // Cigarettes // 60 // 140 // 200 // 240 // or // // // // // smoking tobacco where the tobacco particles have a width of less than 1,5 mm (fine cut) // 100 g // 200 g // 250 g // 300 g // Distilled beverages and spirits of an alcoholic strength exceeding 22 % vol // Nil // 0,35 // 0,35 // 0,7 // // // // // 2. Directive 84/231/EEC is hereby repealed as from 30 September 1985.' Article 2 1. Member States shall implement the measures necessary to conform with this Directive on 1 October 1985. 2. Member States shall inform the Commission of the provisions which they adopt to implement this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 8 July 1985. For the Council The President J. SANTER (1) OJ No C 114, 28. 4. 1983, p. 4 and OJ No C 81, 22. 3. 1984, p. 6. (2) OJ No C 10, 16. 1. 1984, p. 44. (3) OJ No C 57, 29. 2. 1984, p. 12. (4) OJ No L 133, 4. 6. 1969, p. 6. (5) OJ No L 117, 3. 5. 1984, p. 42.